Case 1:19-cr-10009-SOH Document 78                 Filed 10/15/20 Page 1 of 1 PageID #: 257




                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                                EL DORADO DIVISION

UNITED STATES OF AMERICA                                                              PLAINTIFF

v.                                      Case No. 1:19-cr-10009-001

PATRICK WAYNE WATSON                                                                DEFENDANT


                                            OR D ER

       BEFORE the Court is Defendant’s Unopposed Motion to Modify Conditions or Release.

ECF No. 71. Defendant avers in his motion that neither the Government nor the United States

Probation Office object to the proposed modification. The Court has reviewed the Motion to

Modify and finds that same should be granted.

       IT IS ORDERED the Defendant’s Unopposed Motion to Modify Conditions or Release

(ECF No. 71) is GRANTED. Defendant’s conditions of pretrial release are modified as follows:

Defendant is permitted to relocate his residence to the Eastern District of Arkansas, Faulkner

County. Defendant shall continue to reside with his mother there. Defendant shall provide the

United States Probation office with the physical address of his new residence. Defendant is allowed

to travel to and from his new residence in Faulkner County, Arkansas. Defendant will comply

with any reporting requirement of the United States Probation Office to effectuate continued

supervision within the Eastern District of Arkansas. All other conditions of pre-trial release set by

this court in its ORDER of September 3, 2019, (ECF No. 14) shall remain in full force and effect.

       SIGNED this 15th day of October 2020.



                                                      /s/   Barry A. Bryant
                                                      HON. BARRY A. BRYANT
                                                      U.S. MAGISTRATE JUDGE
